Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-8 of MGIC Investment Corporationof our reports dated March 1, 2011 relating to the financial statements, financial statement schedules, and the effectiveness of internal control over financial reporting which appear in MGIC Investment Corporation's Annual Report on Form 10-K for the year ended December31, 2010. /s/ PricewaterhouseCoopers LLP Milwaukee, Wisconsin November 11, 2011
